TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                     JUDGMENT RENDERED SEPTEMBER 26, 2014



                                     NO. 03-11-00669-CV


                Tom Bennett and James B. Bonham Corporation, Appellants

                                               v.

                                Larry Wayne Grant, Appellee




     APPEAL FROM THE 33RD DISTRICT COURT OF SAN SABA COUNTY
           BEFORE JUSTICES PEMBERTON, ROSE, AND FIELD
  REFORMED AND, AS REFORMED, AFFIRMED -- OPINION BY JUSTICE FIELD




This is an appeal from the judgment signed by the trial court on July 13, 2011. Having reviewed

the record and the parties’ arguments, the Court holds that there was error in the trial court’s

judgment, but that such error does not require the judgment be reversed because Grant has filed

a remittitur. Therefore, the Court reforms the trial court’s judgment to award Larry Grant

$512,109 in exemplary damages against Tom Bennett and $512,109 in exemplary damages

against the James B. Bonham Corporation. The Court affirms the judgment as reformed. Each

party shall bear his own court costs relating to this appeal, both in this Court and in the court

below.